J-S59039-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


    COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT
                                                                OF
                                                           PENNSYLVANIA
                             Appellant

                        v.

    JAMES POWELL,

                             Appellee                   No. 2460 EDA 2015


                  Appeal from the Order Entered July 31, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0048966-2012


BEFORE: BENDER, P.J.E., OLSON, J., AND FITZGERALD,* J.

MEMORANDUM BY BENDER, P.J.E.:                          FILED: March 12, 2021

        The Commonwealth appeals from the order, entered in the Philadelphia

County Court of Common Pleas, granting Appellee James Powell’s petition to

file an interlocutory appeal and dismissing his misdemeanor driving under the

influence (“DUI”) charges pursuant to 18 Pa.C.S. § 110. Originally, this panel

reversed the court’s order and remanded for further proceedings, following

the rationale of Commonwealth v. Perfetto, 169 A.3d 1114 (Pa. Super.

2017) (en banc) (“Perfetto I”).1           However, Perfetto I was subsequently

reversed by our Supreme Court in Commonwealth v. Perfetto, 207 A.3d

812 (Pa. 2019) (“Perfetto II”). Consequently, our Supreme Court granted

Appellee’s petition for permission to appeal, vacated our prior decision, and
____________________________________________


1 See Commonwealth v. Powell, 2460                     EDA   2015,   unpublished
memorandum (Pa. Super. filed Sept. 22, 2017).
*   Former Justice specially assigned to the Superior Court.
J-S59039-16



remanded for reconsideration in light of Perfetto II. After careful review, we

again reverse the court’s order and remand for further proceedings.

      The trial court summarized the facts and procedural history of this case,

as follows:

      [O]n December 1, 2012, Appellee … was arrested in Philadelphia
      after officers observed him disregard a red light, and observed
      that he had bloodshot eyes, a relaxed demeanor, and that there
      was a moderate odor of marijuana coming from the automobile.
      [Appellee] was arrested and subsequently charged with the
      misdemeanor offense of [DUI], and summary offenses for traffic
      violations, including: Disregarding a Red Light, Driving Without a
      License, and Driving a Vehicle with Registration Suspended. On
      February 14, 2013, [Appellee] was found guilty in [abstentia of]
      all three traffic code violations in the Philadelphia Traffic Court;
      the DUI charge was not adjudicated on that date. On June 12,
      2015, [Appellee] moved to dismiss the DUI charge in Municipal
      Court[,] … arguing that the Commonwealth was barred from
      prosecuting him under the compulsory joinder provisions of 18
      Pa.C.S. § 110[(1)](ii) because he was previously prosecuted for[,]
      and convicted of[,] traffic violations arising from the same criminal
      episode. On that date, [the Municipal Court] denied [Appellee’s]
      motion. [Appellee] then petitioned for an interlocutory appeal to
      the [Philadelphia] Court of Common Pleas. On July 31, 2015, the
      [court] granted [Appellee’s] petition and dismissed the charges
      pursuant to Rule 110.

Trial Court Opinion, 1/28/16, at 1-2 (footnote and citations to the record

omitted).

      The Commonwealth filed a timely notice of appeal and complied with

the trial court’s order to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal.     The trial court filed its Rule 1925(a) opinion on

January 28, 2016. On September 22, 2017, this Court filed a memorandum




                                      -2-
J-S59039-16



decision relying on Perfetto I to reverse the trial court’s order and remand

for further proceedings. See Powell, supra. In Perfetto I,

      the defendant was cited for a summary offense and also charged
      with three counts of DUI. [Perfetto I,] 207 A.3d at 815. A
      hearing officer in the Philadelphia Municipal Court, Traffic Division,
      found the defendant guilty of the summary offense. Id. After a
      preliminary hearing, the defendant’s DUI charges were bound
      over for trial. Id. [The d]efendant filed a motion to dismiss,
      based on the same argument in the instant case, invoking
      subsection 110(1)(ii)—the compulsory joinder rule. Id. The trial
      court granted the motion and dismissed [the] defendant’s DUI
      charges. Id. The Commonwealth appealed and a divided en banc
      panel of our Court reversed the trial court, concluding that the
      defendant’s summary traffic offense could only be tried in the
      Traffic Division of the Municipal Court and, thus, the defendant’s
      subsequent prosecution for his DUI charges did not run afoul of
      the compulsory joinder rule.

Commonwealth v. Atkinson, -- A.3d ----, 2021 PA Super 16, *2 (filed Feb.

8, 2021) (en banc).

      Applying Perfetto I, this panel found that Appellee’s prosecution for

DUI in the Philadelphia Municipal Court was not barred by his earlier

prosecution in the former Philadelphia Traffic Court. We also pointed out that,

at the time of Appellee’s offenses, Philadelphia had a separate traffic court

that adjudicated his summary traffic violations. However, as of June 19, 2013,

Philadelphia restructured the Municipal Court into two sections, the General

Division and the Traffic Division, which absorbed the former Traffic Court.

      Appellee filed a petition for permission to appeal with our Supreme

Court, which was granted. On June 27, 2019, the Court vacated our decision

and remanded for reconsideration of this case in light of Perfetto II. There,



                                      -3-
J-S59039-16


     the Supreme Court reversed our Court’s en banc decision [in
     Perfetto I], noting that while the Traffic Division of the
     Philadelphia Municipal Court has limited jurisdiction to “consider
     only summary traffic offenses,” the General Division of the
     Municipal Court “clearly and unambiguously ... has jurisdiction to
     adjudicate any matter that is properly before [it, including both
     summary and misdemeanor offenses].” Perfetto [II], 207 A.3d
     at 823. Thus, the Court concluded that the Commonwealth was
     precluded from prosecuting the defendant for his pending DUI
     charges under section 110(1)(ii), where all of the defendant’s
     offenses could have been adjudicated in the General Division of
     the Municipal Court. Id.

Atkinson, 2021 PA Super 16, at *2.

     On remand, we permitted the parties to file new briefs.          In the

Commonwealth’s post-remand brief, it raises one issue for our review:

     I. Did the lower court err when it dismissed felony and
     misdemeanor charges pursuant to 18 Pa.C.S. § 110 based on the
     prior adjudication of summary traffic offenses in Philadelphia
     Traffic Court, where an exception under 18 Pa.C.S. § 112 applies?

Commonwealth’s Brief at 1.

     To begin, we note that:

     Our standard of review of issues concerning the compulsory
     joinder rule, 18 Pa.C.S. § 110, is plenary. Commonwealth v.
     Reid, 35 A.3d 773, 776 (Pa. Super. 2012). The compulsory
     joinder rule states, in relevant part:

        Although a prosecution is for a violation of a different
        provision of the statutes than a former prosecution or is
        based on different facts, it is barred by such former
        prosecution under the following circumstances:

        (1) The former prosecution resulted in an acquittal or in a
        conviction ... and the subsequent prosecution is for:

                                   ***

           (ii) any offense based on the same conduct or arising
           from the same criminal episode, if such offense was
           known to the appropriate prosecuting officer at the

                                   -4-
J-S59039-16


             time    of   the    commencement        of  the    first
             trial and occurred within the same judicial district as
             the former prosecution unless the court ordered a
             separate trial of the charge of such offense[.]

      18 Pa.C.S. § 110(1)(ii) (amended 2002)…. However, pursuant to
      18 Pa.C.S. § 112(1), a former “prosecution is not a bar within the
      meaning of section 109 of this title ... through section 111 of this
      title ... [if t]he former prosecution was before a court which lacked
      jurisdiction over the defendant or the offense.” 18 Pa.C.S. §
      112(1). In Commonwealth v. Johnson, 221 A.3d 217 (Pa.
      Super. 2019), appeal granted, 237 A.3d 962 (Pa. 2020),4 our
      Court recognized that “[c]learly[, section 112(1)] is an exception
      to [s]ection 110, because the exception applies to [s]ections 109-
      111.” Id. at 220.
         4 On August 5, 2020, the Pennsylvania Supreme Court
         granted Johnson’s petition for allowance of appeal on the
         following issue: Did not the Superior Court, in a published
         opinion, misapply 18 Pa.C.S. § 112 in such a way as to
         conflict with precedent from both the Superior Court and
         this Court?

Atkinson, 2021 PA Super 16, at *2 (emphasis omitted).

      In this case, the Commonwealth argues that Appellee’s prosecution for

the DUI charge is permitted under sections 110 and 112 because, when

Appellee was prosecuted for careless driving in 2009, the Philadelphia Traffic

Court had exclusive jurisdiction over his summary traffic offense. Thus,

there was no one court that had jurisdiction over both Appellee’s summary

traffic charges and his DUI offense, making this case distinguishable from

Perfetto II, where “all of the charges arising out of the same criminal episode

… occurred in 2014 — after the General Assembly eliminated the Philadelphia

Traffic Court of its exclusive jurisdiction over summary traffic offenses.”

Commonwealth’s Brief at 14.



                                      -5-
J-S59039-16



     Based on this Court’s recent en banc decision in Atkinson, we agree

with the Commonwealth. There,

     [o]n January 8, 2013, Atkinson was arrested and charged with
     driving under the influence (DUI), 75 Pa.C.S. § 3802(a)(1), as
     well as a violation of the Motor Vehicle Code (MVC) for
     disregarding a traffic device, 75 Pa.C.S. § 3111(a). On March 13,
     2013, Atkinson was found guilty in the now-eliminated Traffic
     Court of Philadelphia3 of the offense of disregarding a traffic
     device. No appeal was filed. The Commonwealth continued its
     prosecution of the DUI offense in the Criminal Trial Division of the
     Philadelphia Municipal Court. On August 3, 2015, Atkinson filed a
     motion to dismiss the DUI offense, in the Municipal Court,
     pursuant to section 110, the compulsory joinder rule.           The
     Municipal Court denied Atkinson’s motion to dismiss.
        3 On June 19, 2013, the Traffic Court of Philadelphia was
        effectively abolished when the General Assembly
        restructured the Philadelphia Municipal Court, now
        comprised of two administrative sections, the General
        Division and the Traffic Division. See Act 17 of 2013, P.L.
        55, No. 17 (June 19, 2013). Thereafter, all Traffic Court
        responsibilities were transferred to the Municipal Court. On
        April 26, 2016, the Pennsylvania Constitution was amended
        to fully eliminate the Philadelphia Traffic Court. Perfetto
        [II], 207 A.3d at 816 n.1.

Atkinson, 2021 PA Super 16, at *1.

     In affirming the Municipal Court’s order denying Atkinson’s motion to

dismiss, we explained:

     Here, there is no dispute that Atkinson’s prosecution on the
     summary traffic offense resulted in a conviction, the prosecution
     on her misdemeanor charge would be based on the same criminal
     conduct or arose from the same criminal episode, the
     Commonwealth knew of the misdemeanor charge before the
     summary trial, and the misdemeanor charge arose in the same
     judicial district and at the same time as the traffic offense of which
     Atkinson has already been convicted. See 18 Pa.C.S. §
     110(1)(ii). However, unlike Perfetto [II], at the time Atkinson
     was prosecuted and found guilty of her summary offense, neither


                                     -6-
J-S59039-16


     the Traffic Division nor the General Division of the Municipal Court
     existed. Rather, the Municipal Court and the Traffic Court of
     Philadelphia were separate entities. See Act 1997-2 (S.B. 178),
     P.L. 3, § 1, approved Feb. 14, 1997, eff. Jan. 5, 1998 (former
     section 1121 designating Philadelphia Municipal Court and former
     section 1321 designating Traffic Court of Philadelphia);5 see
     also Perfetto [II], 207 A.3d at 816 n.1 (“The amended
     statute merged the Philadelphia Traffic Court into the Philadelphia
     Municipal Court by reorganizing the Municipal Court into two
     divisions: General Division and Traffic Division.”) (emphasis
     added).
        5 At the time Atkinson was adjudicated for her summary
        offense, the Municipal Court and Traffic Court of Philadelphia
        were designated as “Minor Courts” in this Commonwealth.
        The Philadelphia Municipal Court was its own entity
        (Subchapter B under Chapter 11 of Article D of Subpart A of
        Part II of Title 42), while the Traffic Court of Philadelphia
        was its own entity under Subchapter B of Chapter 13, Traffic
        Courts. The Municipal Court is now comprised of Civil,
        Criminal        and        Traffic       Divisions.        See
        https://www.courts.phila.gov/municipal         (last    visited
        12/17/20).

     Thus, at the time Atkinson was tried on her summary offense, the
     Commonwealth could not have also adjudicated her on her DUI in
     Traffic Court, which had exclusive jurisdiction over Motor Vehicle
     Code violations. Similarly, the Commonwealth could not have
     tried Atkinson’s summary traffic offense in Philadelphia Municipal
     Court (Criminal Trial Division). Therefore, the “Commonwealth
     has not placed [Atkinson] ‘in jeopardy of life or limb’”6 regarding
     her DUI offense, Johnson, [221 A.3d at] 221,7 and the
     Philadelphia Municipal Court (Criminal Trial Division) may properly
     assert its separate, original jurisdiction over that charge under
     section 112(1). Accordingly, our holding in this case does not run
     afoul of the Supreme Court’s holding in Perfetto [II] or the
     compulsory joinder rule and the trial court properly denied
     Atkinson’s motion to dismiss. Reid, supra.
        6See Pa. Const. Art. I, § 10 (“No person shall, for the same
        offense, be twice put in jeopardy of life or limb.”).
        7 Similarly, in Johnson, our Court concluded that the
        Commonwealth properly tried and convicted the defendant
        on summary charges in municipal court and brought a drug


                                     -7-
J-S59039-16


         charge arising from the same episode in the trial court.
         [Johnson,] 221 A.3d at 221. Specifically, the Court found
         that section 112(1) trumped section 110 where the
         municipal court, which had jurisdiction over the defendant’s
         prosecution for driving with a suspended license, did not
         have jurisdiction over the defendant’s drug charge. Id. In
         affirming the trial court’s refusal to dismiss the drug charge
         under the compulsory joinder rule, the Johnson panel
         noted that the case was unlike Perfetto [II] where the
         summary-offense prosecution occurred before a court that
         also had jurisdiction over the DUI charge.

Atkinson, 2021 PA Super 16, at *3 (emphasis in original).

      Here, it is clear that under the rationale of Atkinson, Appellee’s 2013

conviction for summary traffic offenses in the then-extant Philadelphia Traffic

Court, which had exclusive jurisdiction over those offenses, does not bar his

subsequent prosecution for DUI.      This conclusion does not contradict our

Supreme Court’s decision in Perfetto II.      Therefore, we reverse the trial

court’s order dismissing Appellee’s DUI charge and remand for further

proceedings.

      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.

      Justice Fitzgerald did not participate in the consideration or decision of

this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/12/21


                                     -8-